Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the amendment filed 11/19/2020. Applicant amended claim 4, 10 and 15, cancelled claim 4; claims 1 – 3, 5 – 20 are pending in this application.

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. 
Applicant regarding primary reference US Patent Application Publication to Deel et al. (2015/0260177) argues “Deel does not even mention the feature; it merely shows it in certain figures without any discussion regarding its dimensional form or its function.” 
	Examiner maintains the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill in the pertinent art. A reference “need not, however, explain every detail since [it] is speaking to those skilled in the art.” In re Samour, 571 F.2d 559, 562, 197 USPQ 1, 3-4 (CCPA 1978). Examiner asserts friction is created by contact surfaces between the valve seat and the housing. Any break (notch) in the surface would reduce the contact between the surfaces thereby reducing the force required for assembly/disassembly. 
	Examiner further maintains the only difference between the claimed subject matter and the notch disclosed by Deel et al. is the dimensions. Examiner asserts that the only difference between the prior art and the claimed subject matter is the claimed relative dimension and the prior art device would not operate any differently with the claimed dimensions.
	Based on the foregoing the rejection of claims 1 – 3, 5 – 20 over US Patent Publication to Deel et al. (2015/0260177) Is maintained and THIS ACTION IS MADE FINAL.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5, and claim 5 in view of 3, 4, 6, 7, 8, 9, 10, 11, 12, 13, 15, 16, 17, and 18 of U.S. Patent No. 10,400,764 respectively. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application requires “A valve seat, comprising: a generally cylindrical body defining a bore axially therethrough and having an outer surface; an enlarged diameter portion extending axially from the generally cylindrical body and defining a shoulder surface, the enlarged diameter portion having a sealing surface disposed opposite the shoulder surface, the sealing surface configured to form a seal with a displaceable portion of a valve; an annular notch formed in the outer surface of the generally cylindrical body, the annular notch configured to reduce a contact area between the outer surface and an interface surface of a cylinder block to facilitate hydraulic ejection of the valve seat from the cylinder block; and an annular channel formed in the outer surface of the generally cylindrical body and configured to receive a hydraulic fluid to compress radially the generally cylindrical body; wherein a depth of the annular channel is approximately equal to a depth of the annular notch.”
Claim 5 of the patent discloses “A valve seat, comprising: a generally cylindrical body defining a bore axially therethrough and having an outer surface;  an enlarged diameter portion extending axially from the generally cylindrical body and defining a shoulder surface, the enlarged diameter portion having a sealing surface disposed opposite the shoulder surface, the sealing surface configured to form a seal with a displaceable portion of a valve; an annular notch formed in the outer surface of the generally cylindrical body and defining cylindrical surface having an axial length measured from and delimited by the shoulder surface, the annular notch decoupling a stiffness of the enlarged diameter portion to thereby increase a radial compressibility of the generally cylindrical body; and an annular channel formed in the outer surface of the generally cylindrical body and disposed axially below the annular notch, the annular channel configured to receive a hydraulic fluid to compress radially the generally cylindrical body; wherein a body length is measured from the shoulder surface to an end of the generally cylindrical body disposed opposite the enlarged diameter portion and a ratio of the axial length to the body length is 0.1-0.4; wherein a depth of the annular channel is approximately equal to a depth of the annular notch.”

Similarly claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, and 16 are rejected over patent claims claim 5 in view of  claims 3, 4, 6, 7, 8, 9, 10, 11, 12, 13, 15, 16, 17, and 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Deel et al. (2015/0260177).
Regarding claim 1, Deel et al. disclose a valve seat (Fig. 7B), comprising a generally cylindrical body defining a bore axially there through and having an outer surface. Deel et al. disclose an enlarged diameter portion extending axially from the generally cylindrical body and defining a shoulder surface, the enlarged diameter portion having an annular surface disposed opposite the shoulder surface, the annular surface configured to form a seal with a displaceable portion of a valve. Deel et al. also disclose an annular notch- clearly shown in the figure 7B - inherently will reduce the contact surface between the outer surface and an interface surface of the cylinder which will facilitate the hydraulic ejection of the valve seat from the cylinder. Deel et al. further disclose an annular channel (702, Fig. 7B) formed in the outer surface of the generally cylindrical body and disposed axially below the annular notch, the annular channel configured to receive a hydraulic fluid to compress radially the generally cylindrical body.  

Regarding claim 5, Deel et al. disclose a lower annular groove (708, Fig. 7B) disposed axially below the annular channel (702, Fig. 7B), the lower annular groove configured to receive an O-ring.  
Regarding claim 6, Deel et al. disclose an upper annular groove (706, Fig. 7B) disposed axially above the annular channel (702, Fig. 7B), the upper annular groove configured to receive an O-ring.  
Regarding clam 7, the outer surface of the cylindrical body valve seat disclosed by Deel et al. is generally tapered.  
Regarding claim 10, Deel et al. disclose a reciprocating pump (Fig. 3A), comprising a power end and a fluid end coupled to the power end, the fluid end comprising a cylinder block (212, Fig. 3A) defining a fluid bore (300,302  Fig. 3A) and a plurality of valve seats disposed in the fluid bore, at least one of the plurality of valve seats comprising: a generally cylindrical body defining a seat bore axially there through and having an outer surface an enlarged diameter portion extending axially from the generally cylindrical body and defining a shoulder surface, the enlarged diameter portion having an annular surface disposed opposite the shoulder surface that is configured to form a seal with a displaceable portion of a valve. Deel et al. also disclose an annular notch- clearly shown in the figure 7B - inherently will reduce the contact surface between the outer surface and an interface surface of the cylinder which will facilitate the hydraulic ejection of the valve seat from the cylinder. Deel et al. further disclose an annular channel (702, Fig. 7B) formed in the outer surface of the generally cylindrical body and disposed axially below the 
Deel et al. disclose the claimed invention, except for utilization of the specific ratio of the channel width to the body height recited. It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to cause the device of Deel to have ratio of depth of the channel to the depth of the notch is one since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (fed. Cir. 1984), cert. denied 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Deel would not operate differently with the claimed ratios. Further, applicant places no criticality on the range claimed in the description.
Deel et al. disclose the claimed invention, except for utilization of the specific ratio of the channel width to the body height recited.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to range recited, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 11, Deel et al. disclose the annular channel is formed in the cylinder block [para. 42].  
Regarding claim 12, Deel et al. disclose that the annular channel (702, Fig. 7B) is formed in the outer surface of the generally cylindrical body and is disposed axially below the annular notch.
Regarding claims 15 - 16, Deel et al. disclose a method (Abstract) for ejecting a valve seat of a reciprocating pump, comprising fluidly coupling a source of hydraulic fluid to a fluid bore (210, Fig. 3B) formed in a cylinder block (212. Fig. 3A) pressurizing the hydraulic fluid in the fluid bore (210, Fig. 3B), the hydraulic fluid received by an annular channel (702, Fig. 7B) and radially compressing the valve seat (Fig. 7B). Deel et al. disclose that the valve seat comprises a generally cylindrical body defining a seat bore axially there through and having an outer surface, an enlarged diameter portion extending axially from the generally cylindrical body and defining a shoulder surface, the enlarged diameter portion having 
Deel et al. disclose the claimed invention, except for utilization of the specific ratio of the channel width to the body height recited. It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to cause the device of Deel to have ratio of depth of the channel to the depth of the notch is one since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (fed. Cir. 1984), cert. denied 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Deel would not operate differently with the claimed ratios. Further, applicant places no criticality on the range claimed in the description.
Regarding claim 17, Deel et al. disclose the annular channel is formed in the cylinder block [para. 42].
Regarding claims 2, 13 – 14, Deel et al. disclose the claimed invention, except for utilization of the specific ratio of the diameters recited. It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to cause the device of Deel to have the ratio of floor diameter to outer difference and floor diameter to inner diameter difference as well as the ratio of floor diameter to inner diameter and floor diameter to outer diameter to one since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (fed. Cir. 1984), cert. denied 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Deel would not operate differently with the 
Regarding claims 8 - 9, Deel et al. disclose the claimed invention, including the tapered outer surface except for utilization of the specific angles recited.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to range(s) recited, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753